April 15, 1966


Mr. J. Manley Read                   Opinion No. C- 659
Executive Secretary
Texas Board of Chiropractic          Re:   Whether Sec. 9 of Art.
  Examiner8                                4512b, V.C.S., can be
819 Littlefield Building                   construed so as to grant
Austin, Texas                              a license upon the passing
                                           of the examination of the
                                           National Board of Chlro-
                                           praCtiC EXaminer8, WithOUt
                                           compliance with the law
                                           regarding reciprocity 80
                                           far as other states ana
                                           territories are concerned
Bear Sir:                                  ana.related question.
          Your opinion request ra18e8, in essence, the two follow-
ing questions:
         "1. Can Section 9 of Article 4512b, V.C.S.,
    be construed to allow the granting of a Texas
    license upon the passing of the examination
    conducted by the National Board of Chiropractic
    Examiners, without compliance with the law re-
    gard,ingreciprocity 80 far as other states and
    territories are concerned.
         "2. If answer to #l is "yes"; doe8 this
    eliminate the requirements of Section 10 of
    Article 4512b with reference to examinations?"
          Article 4512b controls the licensing and other phases
of chiropractic practice in this State.
            Section 9 of Article 4512b is quoted, in part, as
follows:
         "The Texas Board of Chiropractic Ex-
    aminers shall upon payment by an applicant of
    a fee of Fifty Dollar8 ($50), grant license to
    practice chiropractic to licentiates of other
    states or territories having requirements and



                            -3186-
                                                 .     .




Mr. J. Manley Head, page 2 (c-659)


      ractlces equal to those established by the
      awa of this State. Applications . . .shall
     be in writing and upon a form . . .prescribed
     by . . .Texas Board-of Chiropractic Examiners
         .appllcations shall be accompanied by a
     iiiense .   .lawfully issued . . .by some other
     State or territory . . .alsc, . .accompanled
     by an affidavit . . .by president or secretary
     of the Board . . .which Issued the said licenee
     . . .recitlng that the accompanyingnlicense has
     not been cancelled or revoked.. . .   (Emphasis
     added)
          Section 10 of Article 4512b provides in part:
         "All applicants for license to practice
    chiropractic In this State, not otherwise li-
    censed under the provisions of this law, must
    successfully pass an examination by the Texas
    Board of Chiropractic Examiners established by
    this law. . . .     tmpnasls aoaeo 1
          Nothing Is said In Section8 9 or 10 (above) con-
cerning applicants who have passed the National Board exam-
inations. Clearly the Legislature Included, under these Sec-
tions, all applicants from other states and territories outside
of Texac   The language used In Sections 9 and 10 is plain and
unambiguous in it8 meaning and in such case the law will be
applied and enforced as it reads, regardless of policy, fair-
ness or justice of Its effects. Gilmore v. Waples, 108 Tex.
167, 188 S.W. 1037 (1916); Vaughnvurety                  In-
surance Co., 109 Tex. 298, 2Ob S W 920 (1918) Simmons v.
Arnim, 110 Tex. 09, 220 S.W. 66’(iwo); Oateli V.HuiZZiF%,
I5FFex. 588, 25a S.W.2d 98,,(1952).
          In Attorney General's Opinion No. v-265 (19&T), it
was decided that the State Board of Nurse Examiners was not
authorized to delegate to the National League of Nursing Educa-
tion (National Board) the right to prepare and grade examinations
for Texas registered nursing applicants. The reason for such
decision was based on the fact that the Legislature had given
this duty to the State Board and the Board was not statutorily
authorized to re-delegate this duty.
          Subsequently, this office decided that the State
Nursing Board could adopt and utilize examination questions
prepared by the National Lea e of Nursing Education. Attorney
General'8 Opinion No. v-736



                         -3187-
Mr. J, Manley Head, page 3 (C-659)


          Both of these prior opinions emphasize the duty that
the various State examining boards have to regulate the various
professions, and ascertain the fitness of all applicants by
applying the various laws with such rules and by-laws necessary
to carry into effect the purpose of the law. In other words,
both of the prior opinion8 imply that the State examining boards
must make the final determination of all applicants, whether
licensed by another state and regardless of whether they have
passed the national examinations, before Issuing a Texas license.
In the ease at hand, before the Chiropractic examining board
could make a final determination of the ap licants' fitness,
the requirements of Section 9 of Article B512b (Reciprocity
requirements) would have to be complied with for applicants
subject to Section 9.
          'There are many statutes which provide
     for the issuing of a license in Texas to those
     licensed to practice the same profession in
     other states which have requirements equal to
     those of Texas.      .It has always been the
     purpose of the Legihlature to ‘Increasethe
     standard of the profession Andyto require
     higher educational attainments.
          "It cannot be assumed that the Texas Legis-
     lature intended to require less educational at-
     tainment bv citizens of other states than was
     required of the citizens of Te%as in order to be
     licensed to practice in Texas.   Texas State
     Board of Pharmacy v. Baker, 244 S.W 2d   4T
     iX.v.App.1931, error ref.) . (Page’936%7\ .exe
          It is   our opinion that question number one must be
answered in the   negative. Passage of the National Board ex-
aminations does   not exempt one from complying with the statutory
requirements of   reciprocity.
          Question number twomust be answered In the negative.
Taking and passing of the National Board Examination does not
exempt one from complying with Section 9 (reciprocity require-
ments) or complying with Sectlon 10 (examination requirements)
to obtain a Texas license to practice chiropractic.
                       SUMMARY
          SectIon 9 of Article 4512b, Vernon's Civil
     Statutes, should not be construed to allow the
     granting of a Texas license upon the passage of




                            -3188-
Mr. J. Manley Head, page 4 (C-659)


     the examination conducted by the National Board
     of Chiropractic Examiners without complying with
     the law of reciprocity so far as other states
     and territories are concerned.
          In order to obtain a Texas license to
     practice chiropractic, it Is immaterial whether
     an applicant has passed an examination cond,ucted
     by the National Board of Chiropractic Examiners.
          An applicant must comply with either Section
     9 or Section 10 of Article 4512b in order to ob-
     tain a Texas license to practice chiropractic.
                              Very truly yours,
                              WAGGONER CARR
                              Attorney General




JCMcC:ml:mkh
APPROVEDr
OPINION COMMITTEE
W. V. Geppert, Chairman
John Reeves
Lonny Zwiener
John Bank8
Robert E. Owen
APPROVEDFORTEEATTORREY      GENERAL
BY! T. B. Wright




                            -3189-